DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3-6, 8-21, 23-33 and 35-40 are pending of which claims 1, 6, 21 and 30 are in independent form.  Claims 1, 3-5 and 37 are being interpreted under 35 U.S.C. 112(f).  Claims 1, 3-6, 8-21, 23-33 and 35-40 are rejected under 35 U.S.C. 103.

Response to Claim Amendments and Arguments
Applicant’s claim amendments and arguments filed on 10 May 2022 as part of a Request for Continued Prosecution as they apply to the 35 U.S.C. 103 rejections of the independent claims have been fully considered.  On pages 13-14 of the remarks Applicant’s representative appears to argue that none of the cited prior art references disclose the newly amended independent claim limitations reciting, …the runtime computed degree of parallelism is computed using a number of queries running at an input degree of parallelism.  Examiner has fully considered the claim amendments and arguments, as well the Examiner Interview conducted on 13 September 2022, conducted an updated prior art search in light of the claim amendments and arguments, and applied a new reference to address the claims as amended detailed in the rejection provided below.
For clarification purposes, Examiner Notes that the Examiner Interview of 13 September 2022, was in part discussing possible directions in which to amend the claims as could potentially be applied to the entire family of related applications and not specific to the current claim amendments.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

As such claims 1, 3-5 and 37 are being interpreted under 35 U.S.C. 112(f).
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: 
Resource Manager 102 as illustrated in Fig. 2 provided below and described throughout the specification.

    PNG
    media_image1.png
    487
    708
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-21, 23-33 and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Mick et al. U.S. Pub. No. 2015/0235308 (hereinafter “Mick”) in view of Mallipeddi et al. U.S. Pub. No. 2014/0149590 (hereinafter “Mallipeddi”) in view of Bornhoevd et al. U.S. Pub. No. 2014/0380266 (hereinafter “Bornhoevd”) in further view of Bell et al. U.S. Pub. No. 2006/0136354 (hereinafter “Bell”).
Regarding independent claim 1, Mick discloses:
means for allocating a plurality of compute clusters on an execution platform as part of a virtual warehouse for accessing and performing queries against one or more databases in one or more cloud storage resources located on a storage platform separate from the execution platform, wherein the plurality of compute clusters is allocated separately from the one or more cloud storage resources (Mick at paragraphs [0002]-[0003] discloses in part, “The present disclosure relates generally to cloud computing, and more particularly to a more efficient and scalable method for utilizing the scarce resources in a cloud computing system…Cloud computing services can provide computational capacity, data access, networking/routing and storage services via a large pool of shared resources operated by a cloud computing provider…”  Mick at paragraph [0057] discloses one the cloud services offered are database services, and Mick at paragraph [0222] discloses further that one of the functional metrics by which workloads are evaluated are database queries.  With respect to the claim limitation specifying that a storage platform is separate from an execution platform, Examiner points to Mick at Figure 1 provided below and detailed in paragraph [0057] as disclosing cloud service 130a representing a compute service, cloud service 130b representing a storage service and cloud service 130e representing a database service.  

    PNG
    media_image2.png
    809
    975
    media_image2.png
    Greyscale

Examiner is of the position the separate cloud services above, controlled by separate controllers, represent separate platforms.  In further support of this position Examiner points to Mick at paragraph [0156] disclosing in part, “Except as described relative to specific embodiments, the existence of a compute service does not require or prohibit the existence of other portions of the cloud computing system 110 nor does it require or prohibit the existence of other cloud controllers 120 with other respective services 130.”
Lastly, with respect to the portion of the limitation specifying that compute clusters are allocated separately from the one or more cloud storage resources Examiner is arguing that Mick disclosing offering a plurality of various cloud computing services such as computational capacity, data access, networking/routing and storage services to a user for which a user is able to choose between a plurality of service levels such as IaaS, PaaS and SaaS, separately for each of the computing services a user wants, wherein the service levels offer varying levels of control over scalability of the various resources illustrates that the various services operate as separate platforms and the various resources provided by each of those services is separately scalable.  For example, in the exemplary embodiment disclosed in Mick at paragraph [0057] the computing capacity resource running in an IaaS service level which allows for direct user control over the scaling of the computational capacity resources while in the same cloud computing system the database resources are running at an SaaS service level which shields a user from scaling.  Examiner is of the position that this level of customizability illustrates that the computational capacity computing resources and database resources are running on separate platforms and are scalable independent of one another.  Direct citations of Mick in support of Examiner’s interpretation are provided below.
Mick at paragraphs [0002]-[0003] discloses in part:
The present disclosure relates generally to cloud computing, and more particularly to a more efficient and scalable method for utilizing the scarce resources in a cloud computing system. 

Cloud computing services can provide computational capacity, data access, networking/routing and storage services via a large pool of shared resources operated by a cloud computing provider…

Mick at paragraph [0007] discloses:
Cloud computing offers different service models depending on the capabilities a consumer may require, including SaaS, PaaS, and IaaS-style clouds. SaaS (Software as a Service) clouds provide the users the ability to use software over the network and on a distributed basis. SaaS clouds typically do not expose any of the underlying cloud infrastructure to the user. PaaS (Platform as a Service) clouds provide users the ability to deploy applications through a programming language or tools supported by the cloud platform provider. Users interact with the cloud through standardized APIs, but the actual cloud mechanisms are abstracted away. Finally, IaaS (Infrastructure as a Service) clouds provide computer resources that mimic physical resources, such as computer instances, network connections, and storage devices. The actual scaling of the instances may be hidden from the developer, but users are required to control the scaling infrastructure.

Mick at paragraph [0053] discloses in part, “Depending on the type of cloud service provided, these endpoints give varying amounts of control relative to the provisioning of resources within the cloud computing system 110.”  
Mick at paragraph [0057] discloses in part, “For example, a "compute" service 130a may work at an IaaS level, allowing the creation and control of user-defined virtual computing resources.  In the same cloud computing system 110, a PaaS-level object storage service 130b may provide a declarative storage API, and a SaaS-level Queue service 130c, DNS service 130d, or Database service 130e may provide application services without exposing any of the underlying scaling or computational resources.” 

means for providing queries directed to data within one or more cloud storage resources to each of the plurality of compute clusters, wherein a plurality of queries is provided to each of the plurality of compute clusters of the virtual warehouse and each of the plurality of compute clusters of the virtual warehouse comprise a process and a cache memory to cache data stored in the one or more cloud storage resources (Mick at paragraph [0057] discloses as part of a cloud computing system cloud services including compute services and database services, and Mick at paragraph [0222] discloses a workload being a database query.  Further, Mick at paragraph [0062] discloses in part, “Each of the… the cloud services 130 typically include a respective information processing system, a subsystem, or a part of a subsystem for executing processes and performing operations (e.g., processing or communicating information).”  Mick at Figure 2a provided below illustrates an information processing system 210 comprising a process and a computer readable medium for processing and handling of information and Examiner is of the position, consistent with Mick at paragraph [0062] that each of cloud computing service 130a and database service 130e has an information processing system for handling processes, processing operations and handling information.  Examiner is of the position, as outlined in the arguments above that the logical containers in Figure 2a represent the scalable resources and Mick at paragraph [0069] discloses a logical container may be a virtual machine.  Mick at paragraph [0072] discloses a VM or an information processing system may further comprise a volume block storage.  Therefore, Examiner is of the position that processor 212 and computer readable medium 218 read on a processor and a cache memory to cache data stored in the one or more cloud storage resources.)

    PNG
    media_image3.png
    549
    644
    media_image3.png
    Greyscale


While Mick at paragraphs [0006] and [0010]-[0013] as illustrated in the arguments above, discloses dynamic scaling of compute resources based on workload and need, Mick does not explicitly disclose:
means for dynamically adding compute clusters to and removing compute clusters from the virtual warehouse as needed based on a workload of the plurality of compute clusters.  
However, Mallipeddi teaches, means for dynamically adding compute clusters to and removing compute clusters from the virtual warehouse as needed based on a workload of the plurality of compute clusters (Mallipeddi at paragraph [0014] teaches in part, “A user of a computing cluster with multiple nodes for storing cluster data and processing access requests for cluster data may determine that a different cluster configuration may better suit the tasks performed by the computing cluster. For example, if the nodes of the computing cluster are overburdened or underutilized, different numbers of nodes or different types of nodes may be added or removed to increase the efficiency of the computing cluster.”  Additionally, Mallipeddi at paragraph [0019] teaches in part, “For example, in some embodiments, the network-based cluster hosting service may implement a web service that makes it quick, easy, and cost-effective for users (e.g., subscribers) to set up, operate, and scale a data warehouse in a cloud computing environment.”  While Mallipeddi in the Abstract teaches in response to a scaling request a new cluster may be created with the correct number of nodes, the condition specifies the word “may” which Mallipeddi details in paragraph [0009] signifies it as being permissive and not mandatory. 
Both the Mick reference and the Mallipeddi reference, in the cited portions, are in the field of endeavor of scaling resources in a cloud computing environment.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the dynamic scaling of compute resources disclosed in Mick with the adding or removing of nodes of a cluster based on overburdened or underutilized nodes as part of the scaling of a data warehouse taught in Mallipeddi to increase the efficiency of the compute cluster (See Mallipeddi at paragraph [0014]).
 
While Mick at paragraph [0006] discloses cloud computing systems scaling resources based on need and Mick at paragraph [0057] discloses various cloud computing services, such as computing services, database services and storage services, operating on different service levels with different scalability control [i.e., independently scalable], and Mick at paragraph [0222] discloses a workload calculated based on database queries and Mick at paragraph [0217] discloses a workload bounded by parallelism, Mick does not disclose scaling computing resources based on a targeted and runtime degree of parallelism, more specifically, Mick does not disclose: 
means for dynamically adding compute clusters to or removing compute clusters from the virtual warehouse based on a workload of the plurality of compute clusters, the workload using at least in part on a comparison of a runtime computed degree of concurrency on each of the plurality of compute clusters and a targeted degree of concurrency inputted by a customer…  
However, Bornhoevd at paragraph [0005] teaches in part, “This behavior might result in situations where the degree of parallelism defined by the programmer does not match an optimal degree of parallelism during runtime.”  Additionally, Bornhoevd at paragraph [0049] teaches in part, “Since the run time environment is aware of the constraints imposed by the skeleton template that is being used, the run time environment can automatically devise the best way to parallelize the different parts of the provided compute logic as part Data parallelism allows to split data into multiple chunks (either horizontally or vertically) and to execute relational operators locally on those fragments. of the parallel execution plan.”  Examiner notes, as detailed in paragraph [0039] of the specification in part, “…degree of concurrency may be computed for each active cluster based on the degree of parallelism…”
Both the Mick reference and the Bornhoevd reference, in the sections cited by the Examiner, are in the field of endeavor of implementing parallelism in database operations.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the parallelism considerations in calculating a workload and the user specific metrics and workloads related to database operations and queries as disclosed in Mick with the run time environment being aware of parallelism constraints set by a user and splitting data amongst available computer logic to meet the constraints as taught in Bornhoevd to facilitate in allowing a user greater control over parallelism (See Bornhoevd at paragraphs [0003] and [0007]).

While Mick as modified by Mallipeddi and Bornhoevd above discloses workload, parallelism and run time considerations in executing database operations, queries and the scaling of resources, and as taught in Bornhoevd at paragraph [0125] a degree of parallelism being constrained by a number of steps in a query plan, Mick as modified by Mallipeddi and Bornhoevd does not disclose:
…the runtime computed degree of parallelism is computed using a number of queries running at an input degree of parallelism.
However, Bell at paragraphs [0052] and [0060] teaches performing data warehouse operations in parallel and analyzing workload and limiting the number of queries that may be concurrently evaluated by a data warehouse.  Examiner is of the position that Bell at paragraph [0060] teaching evaluating query resources and limiting the number of queries that may be concurrently evaluated as reading on the recited claim limitation and using a number of queries running concurrently in a parallelism calculation.
Both the Mick reference and the Bell reference, in the sections cited by the Examiner, are in the field of endeavor of implementing parallelism in database operations.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the parallelism considerations in calculating a workload and the user specific metrics and workloads related to database operations and queries as disclosed in Mick with the evaluating query resources and limiting the number of queries that may be concurrently evaluated as taught in Bell to facilitate in the appropriate allocation of resources in a distributed data warehousing environment (See Bell at paragraphs [0020]-[0021).

and wherein the means for adding or removing the compute clusters scales up and down a number of compute clusters without increasing or decreasing the one or more cloud storage resources (Mick at paragraph [0006] discloses cloud computing systems scaling resources based on need and Mick at paragraph [0057] discloses various cloud computing services, such as computing services, database services and storage services, operating on different service levels with different scalability control [i.e., independently scalable].)

Regarding dependent claim 3, all of the particulars of claim 1 have been addressed above.  Additionally, while Mick at paragraph [0198] discloses dynamic allocation of resources based on a workload, Mick at paragraph [0222] discloses performance metrics related to database queries, and Mick at paragraph [0191] discloses shifting resources between clusters as appropriate, Mick does not explicitly disclose:
wherein the means for dynamically adding compute clusters to and removing compute clusters from the virtual warehouse based on the workload comprises: means for determining whether a query can be processed while meeting a performance metric for the query; and means for triggering startup of a new compute cluster in response to determining that the query in combination with a current workload does not allow one or more currently allocated compute clusters to meet the performance metric.  In other words, while Mick discloses dynamically allocating resources based on a workload, Mick does not explicitly disclose doing a virtual warehouse or trigging startup of a new compute cluster. 
However, Mallipeddi at the Abstract, paragraph [0014] and [0019] teaches scaling of a data warehouse including adding or removing nodes from a compute cluster based on a workload and triggering the startup of a new cluster.  Additionally, Mallipeddi at paragraph [0039] teaches in part, “A cluster scaling event may include, but is not limited to, an event triggered by a change in performance metrics or data…” Lastly, Mallipeddi at paragraph [0042] teaches adding a new cluster in response to a scaling event.)

Regarding dependent claim 4, all of the particulars of claim 1 have been addressed above.  While Mick at paragraph [0210] discloses a method for reallocating under-utilized resources, and while Mick at paragraph [0206] discloses bring an underutilized cluster online [i.e., a determination is made that a cluster is underutilized] with a plurality of other clusters and rebalancing the workload, Mick does not explicitly disclose:
wherein the means for dynamically adding compute clusters to and removing compute clusters from the virtual warehouse based on the workload comprises: means for determining whether a current workload is serviceable by one fewer than the plurality of compute clusters while meeting a performance metric; and means for decommissioning at least one compute cluster of the plurality of compute clusters in response to determining that the workload is serviceable by one fewer than the plurality of compute clusters.  In other words, while Mick discloses making a determination that a cluster is underutilized, and reallocating resources between clusters, Mick does not explicitly disclose decommissioning a cluster.
However, Mallipeddi teaches, wherein the means for dynamically adding compute clusters to and removing compute clusters from the virtual warehouse based on the workload comprises: means for determining whether a current workload is serviceable by one fewer than the plurality of compute clusters while meeting a performance metric; and means for decommissioning at least one compute cluster of the plurality of compute clusters in response to determining that the workload is serviceable by one fewer than the plurality of compute cluster (Mallipeddi at paragraph [0028] teaches in part, “A network-based cluster hosting service 300 may provide users (e.g., subscribers) with cluster computing resources that may be created, configured, managed, scaled, and terminated in response to requests from the user.”  Examiner is of the position that it would have been obvious to one of ordinary skill in the art to combine the reallocating of resources between clusters based on a performance metric disclosed in Mick with the ability to terminate a cluster taught in Mallipeddi.)

Regarding dependent claim 5, all of the particulars of claim 1 have been addressed above.  Additionally, Mick discloses:
wherein the means for providing queries for the virtual warehouse to each of the plurality of compute clusters comprises one or more of: means for routing queries based on a session from which the query originated; means for routing queries based on cluster availability; or means for routing queries based on availability of cluster resources to execute a query (Mick at paragraph [0191] discloses in part, “Notably, in multi-cluster systems such as system 900, the market scheduler 678 has information from both cluster 676a and 676b.”  Additionally, Mack at paragraph [0192] discloses, “One consistent source of effort in cloud system management has been making the scheduler "smarter" and thus better able to manage the various permutations of loads, machines, and virtual devices that apply in a large cloud system.”  Lastly, Mick at paragraph [0202]-[0204] discloses methods for allocating workload [i.e., including database queries] which Examiner is interpreting processing speed as corresponding to based on availability of cluster resources.)

Regarding independent claim 6, while independent claim 6, a method claim, and independent claim 1, a system claim, are directed towards different statutory classes, they are similar in scope.  Therefore, independent claim 6 is rejected under the same rationale as claim 1.

Regarding dependent claim 8, all of the particulars of claim 6 have been addressed above.  Additionally, Mick discloses:
further comprising determining the workload for the plurality of compute clusters, wherein determining the workload comprises determining availability of one or more of: processor resources for each of the plurality of compute clusters; and memory resources for each of the plurality of compute clusters (Mick at paragraph [0204] discloses a workload score including values for CPU and memory).

Regarding dependent claim 9, all of the particulars of claim 6 have been addressed above.  Additionally, claim 9 is rejected under the same rationale as claim 3.

Regarding dependent claim 10, all of the particulars of claims 6 and 9 have been addressed above.  Mick does disclose:
wherein the method comprises determining whether the query can be processed for each query directed to the compute cluster such that the performance metric is met for each query (Mick at paragraph [0191] discloses a multi cluster system.  Additionally, Mick at paragraph [0222] discloses benchmarking database queries based on performance metrics or workloads, and load balancing).

Regarding dependent claim 11, all of the particulars of claims 6 and 9 have been addressed above.  While Mick discloses in the background at paragraph [0011] “…users are required to control the scaling infrastructure” and at paragraph [0043] discloses user-oriented performance metrics, Mick does not explicitly disclose:
wherein the performance metric comprises a service level agreement accepted by a customer.
However, Mallipeddi teaches, wherein the performance metric comprises a service level agreement accepted by a customer. (Mallipeddi at paragraph [0039] teaches in part, “If the utilization metrics indicated that the cluster utilization has fallen below the user's defined threshold [i.e., service level agreement accepted by a customer], then a cluster scaling event may be detected.”)

Regarding dependent claim 12, all of the particulars of claims 6 and 9 have been addressed above.  Additionally, Mick discloses:
wherein the performance metric comprises a maximum time period that the query will be queued (Mick at paragraph [0033] discloses in part, “The system is based on a market metaphor, where client processors send out requests for bids on tasks to be done and other processors responding with bids that reflect machine speed, current loads, and estimated times of completion for the current tasks queued for processing.”)

Regarding dependent claim 13, all of the particulars of claim 6 have been addressed above.  Mick does not disclose:
wherein dynamically adding compute clusters comprises adding compute clusters up to a predetermined maximum number of compute clusters.
However, Mallipeddi teaches, wherein dynamically adding compute clusters comprises adding compute clusters up to a predetermined maximum number of compute clusters.  (Mallipeddi at paragraph [0039] teaches user defined parameters, triggers and thresholds which can trigger a cluster scaling event.  Additionally, Mallipeddi at paragraph [0018] teaches in part, “The network-based cluster hosting service may allow users to create, manage, modify, or terminate computing clusters.”  Examiner is of the position that it would have been obvious to one of ordinary skill in the art to set a parameter or a threshold for the maximum number of compute clusters.)

Regarding dependent claim 14, all of the particulars of claim 6 have been addressed above. Mick does not disclose: 
wherein dynamically removing compute clusters comprises removing compute clusters down to a predetermined minimum number of compute clusters.
However, Mallipeddi teaches, wherein dynamically removing compute clusters comprises removing compute clusters down to a predetermined minimum number of compute clusters (Mallipeddi at paragraph [0039] teaches user defined parameters, triggers and thresholds which can trigger a cluster scaling event.  Additionally, Mallipeddi at paragraph [0018] teaches in part, “The network-based cluster hosting service may allow users to create, manage, modify, or terminate computing clusters.”  Examiner is of the position that it would have been obvious to one of ordinary skill in the art to set a parameter or a threshold for the minimum number of compute clusters.)

Regarding dependent claim 15, all of the particulars of claim 6 have been addressed above.  Additionally, claim 15 is rejected under the same rationale as claim 4.

Regarding dependent claim 16, all of the particulars of claims 6 and 15 have been addressed above.  While Mick discloses, workload balancing of database queries in a multi-cluster system, and the reallocation of resources between clusters [See Mick at paragraphs [0191] and [0222]], Mick does not disclose:
wherein decommissioning the at least one compute cluster comprises: preventing providing additional queries to the at least one compute cluster; allowing the at least one compute cluster to complete currently assigned queries; and releasing one or more resources corresponding to the at least one compute cluster upon completion of the currently assigned queries.
However, Mallipeddi teaches, wherein decommissioning the at least one compute cluster comprises: preventing providing additional queries to the at least one compute cluster; allowing the at least one compute cluster to complete currently assigned queries; and releasing one or more resources corresponding to the at least one compute cluster upon completion of the currently assigned queries (Mallipeddi at paragraph [0017] teaches in part restricting tasks while the cluster is in the process of being terminated).

Regarding dependent claim 17, all of the particulars of claims 6 and 15 have been addressed above.  Additionally, claim 17 is rejected under the same rationale as claim 4.  Additionally, Mick discloses: …historical workload…(See Mick at paragraph [0076]).

Regarding dependent claim 18, all of the particulars of claim 6 have been addressed above.  Additionally, Mick discloses:
wherein providing queries for the virtual warehouse to each of the plurality of compute clusters comprises routing queries based on a session from which the query originated (Mick at paragraph [0010] discloses in part, “Other schedulers use a pre-set spreading rule that achieves a particular desired distribution of work.”  Examiner is of the position that it would have been obvious to one of ordinary skill in the art to include the above limitation regarding routing query sessions to the same compute cluster as a spreading rule.).

Regarding dependent claim 19, all of the particulars of claim 6 have been addressed above.  Additionally, Mick discloses:
wherein providing queries for the virtual warehouse to each of the plurality of compute clusters comprises routing queries based on a workload of each of the plurality of compute clusters (Mick discloses workload balancing of database queries in a multi-cluster system [See Mick at paragraphs [0191] and [0222]).

Regarding dependent claim 20, all of the particulars of claim 6 have been addressed above.  Additionally, Mick discloses:
wherein allocating the plurality of compute clusters comprises allocating at least two compute clusters in different availability zones (Mick at paragraph [0030] discloses, “FIG. 11 illustrates is a system that includes a plurality of compute clusters and availability zones defined within the compute clusters.”)

Regarding independent claim 21, claim 21 is rejected under the same rationale as claim 1.

Regarding dependent claim 23, all of the particulars of claim 21 have been addressed above.  Additionally, claim 23 is rejected under the same rationale as claim 8.

Regarding dependent claim 24, all of the particulars of claim 21 have been addressed above.  Additionally, claim 24 is rejected under the same rationale as claim 3.

Regarding dependent claim 25, all of the particulars of claims 21 and 24 have been addressed above.  Additionally, claim 25 is rejected under the same rationale as claim 10.

Regarding dependent claim 26, all of the particulars of claim 21 have been addressed above.  Additionally, claim 26 is rejected under the same rationale as claim 4.

Regarding dependent claim 27, all of the particulars of claims 21 and 26 have been addressed above.  Additionally, claim 27 is rejected under the same rationale as claim 16.

Regarding dependent claim 28, all of the particulars of claims 21 and 26 have been addressed above.  Additionally, claim 28 is rejected under the same rationale as claim 17.

Regarding dependent claim 29, all of the particulars of claim 21 have been addressed above.  Additionally, claim 29 is rejected under the same rationale as claim 18.

Regarding independent claim 30, while independent claim 30, a non-transitory computer readable media claim, and independent claim 1, a system claim are directed towards different statutory classes, they are similar in scope.  Therefore, claim 30 is rejected under the same rationale as claim 1.  Additionally, Mallipeddi discloses:
wherein forwarding queries for the virtual warehouse to each of the plurality of compute clusters comprises routing queries based on a session from which the query originated, such that queries from the same session are routed to a same compute cluster by default (Mick at paragraph [0010] discloses in part, “Other schedulers use a pre-set spreading rule that achieves a particular desired distribution of work.”  Examiner is of the position that it would have been obvious to one of ordinary skill in the art to include the above limitation regarding routing query sessions to the same compute cluster as a spreading rule.)

Regarding dependent claim 31, all of the particulars of claim 30 have been addressed above.  Additionally, claim 31 is rejected under the same rationale as claim 19.

Regarding dependent claim 32, all of the particulars of claim 30 have been addressed above.  Additionally, claim 32 is rejected under the same rationale as claim 20.

Regarding dependent claim 33, all of the particulars of claim 30 have been addressed above.  Additionally claim 33 is rejected under the same rationale as claim 1.

Regarding dependent claim 35, all of the particulars of claim 30 have been addressed above.  Additionally, claim 35 is rejected under the same rationale as claim 3.

Regarding dependent claim 36, all of the particulars of claim 30 have been addressed above.  Additionally, claim 36 is rejected under the same rationale as claim 4.

Regarding dependent claim 37, all of the particulars of claim 1 have been addressed above.  Additionally, Mick discloses:
wherein the means for adding compute clusters to or removing compute clusters from the virtual warehouse comprise means for dynamically adding compute clusters to or removing compute clusters from the virtual warehouse as needed (Mick at paragraphs [0010] discloses in part, a base case, or state of the art, for which typical cloud computing systems scale resources using a scheduler:
The typical way in which resources are allocated uses a "scheduler," a controller that performs a function similar to a scheduler in an operating system. An operating system scheduler balances the competing demands for resources and allocates access to scarce resources such as CPU time, physical memory, virtual memory, disk accesses, disk space, or processes. 

Mick at paragraph [0011]-[0013] and the Abstract discloses a purported improvement to problems associated with utilizing a typical centralized scheduler for scaling resources in a cloud computing system, by using more localized market based mechanisms, such as a local hypervisor and local agent that offer local cloud computing resources for “bid” or “sale” based on a calculated workload and an optimal level.  Examiner is of the positon that while Mick focuses on the purported improvement of a market scheduler, Mick also discloses the more base case of a scheduler allocating resources based on demand or need as illustrated in Mick at paragraph [0010].)

Regarding dependent claim 38, all of the particulars of claim 6 have been addressed above.  Additionally claim 38 is rejected under the same rationale as claim 37.

Regarding dependent claim 39, all of the particulars of claim 21 have been addressed above.  Additionally, claim 39 is rejected under the same rationale as claim 37.

Regarding dependent claim 40, all of the particulars of claim 30 have been addressed above.  Additionally, claim 40 is rejected under the same rationale as claim 37.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
2014/0082201
As it relates to the resource allocation algorithm recommending reconfiguration of the VMs to add virtual CPUs at paragraphs [0046] and [0055].
U.S. Patent 7,757,214
Column 5, Lines 55-60 as it relates to a resource management tool scaling resources based on a concurrency parameter.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154